780 F.2d 1023
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)LENVILL SPENCER, Plaintiff-Appellantv.JAILOR, FLEMING COUNTY, FLEMINGSBURG, KENTUCKY, Defendant-Appellee.
85-5427
United States Court of Appeals, Sixth Circuit.
11/11/85

AFFIRMED
E.D.Ky.
ORDER
BEFORE:  MERRITT and CONTIE, Circuit Judges; and CELEBREZZE, Senior Circuit Judge.


1
Plaintiff appeals the judgment for defendant in this civil rights action brought under 42 U.S.C. Sec. 1983.  Plaintiff has moved for appointment of counsel on appeal.  The case has been referred to a panel of this Court pursuant to Sixth Circuit Rule 9(a).  Upon examination of plaintiff's brief, the record, and the trial transcript, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff filed this pro se action alleging that conditions in the Fleming County Jail violated his civil rights.  He also alleged that he was denied medical treatment and medication while incarcerated.  The case was referred to a magistrate to conduct all proceedings and enter final judgment upon the parties' stipulation under 28 U.S.C. Sec. 636(c)(1) and (2).  The magistrate appointed counsel to represent plaintiff and tried the case without a jury.  The magistrate entered judgment for defendant.  We affirm for the reasons stated in the magistrate's May 6, 1985, memorandum opinion.


3
Accordingly, it is ORDERED that the motion for appointment of counsel is denied and the judgment is affirmed.  Sixth Circuit Rule 9(d)(3).